             Case 2:20-mj-00310-DJA Document 18 Filed 09/02/20 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada State Bar Number 13644
 3   BRETT C. RUFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     brett.ruff@usdoj.gov
 6

 7   Attorneys for the United States

 8                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00310-DJA

11                   Plaintiff,
                                                      ORDER to Continue Preliminary Hearing
                                                      Stipulation
12                           v.                       (Fourth Request)

13   DAVID ANDRE WEAVER,

14                   Defendant.

15

16           IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

17   Trutanich, United States Attorney, District of Nevada, Brett Ruff, Assistant United States

18   Attorney, representing the United States of America, and Erin Gettel, Assistant Federal Public

19   Defender, representing Defendant David Andre Weaver, that the preliminary hearing in the

20   above-captioned case, which is currently scheduled for September 14, 2020 at 4:00 p.m., be

21   continued by 21 days and reset to a time and date acceptable to the Court.

22   ///

23   ///

24   ///

25

26
          Case 2:20-mj-00310-DJA Document 18
                                          17 Filed 09/02/20
                                                   09/01/20 Page 2 of 5
                                                                      3



 1   1.   The preliminary hearing in this matter initially was scheduled for May 14, 2020. In light

 2        of the COVID-19 pandemic, and the resulting closures, resource limitations, and social

 3        distancing guidelines, the parties stipulated to continue the preliminary hearing to

 4        September 14, 2020.

 5   2.   The parties jointly believe that it would be prudent and there is good cause to continue the

 6        hearing further, and they request a further continuance of 21 days.

 7   3.   The defendant is in custody but consents to the continuance.

 8   4.   Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may continue

 9        a preliminary hearing with the defendant’s consent and upon a showing of good cause,

10        taking into account the public interest in the prompt disposition of criminal cases. Because

11        of the COVID-19 pandemic, and the resulting various closures, resource limitations, and

12        social distancing guidelines, good cause exists to extend the deadline for the preliminary

13        hearing. Furthermore, good cause exists because Weaver intends to plead guilty on

14        September 23, 2020 to a criminal information arising from the same facts and

15        circumstances at issue in this matter, and a continuance will afford Weaver the

16        opportunity to do so and to render the scheduled Preliminary Hearing unnecessary.

17   5.   The time from September 14, 2020 through the continued hearing date will be excludable

18        under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), which

19        provides that the Court may exclude time arising from a continuance upon finding that

20        the ends of justice served by granting the continuance outweigh the best interest of the

21        defendant and the public in a speedy trial.

22   6.   The time from September 14, 2020 through the continued hearing date will be excludable

23        in computing the time within which the indictment must be filed pursuant to the Speedy

24        Trial Act, Title 18, United States Code, Section 3161(b), considering the factors under

25
                                                    2
26
            Case 2:20-mj-00310-DJA Document 18
                                            17 Filed 09/02/20
                                                     09/01/20 Page 3 of 5
                                                                        3



 1         Title 18, United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The time from

 2         September 14, 2020 through the continued hearing date also will be excludable in

 3         computing the 90-day speedy trial clock imposed by the Speedy Trial Act, Title 18, United

 4         States Code, Section 3161(c), considering the factors under Title 18, United States Code,

 5         Section 3161(h)(7)(A) and (B)(i) and (iv).

 6   7.    Denial of this request could result in a miscarriage of justice, and the ends of justice served

 7         by granting this request outweigh the best interest of the public and the defendant in a

 8         speedy trial.

 9

10   DATED this 1st day of September, 2020.

11

12   NICHOLAS A. TRUTANICH                                RENE L. VALLADARES
     United States Attorney                               Federal Public Defender
13

14
       /s/                                                   /s/
15   BRETT RUFF                                           ERIN GETTEL
     Assistant United States Attorney                     Counsel for Defendant
16                                                        David Andre Weaver

17

18

19

20

21

22

23

24

25
                                                      3
26
           Case
            Case2:20-mj-00310-DJA
                 2:20-mj-00310-DJA Document
                                    Document17-1
                                             18 Filed
                                                 Filed09/02/20
                                                       09/01/20 Page
                                                                 Page41ofof52



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00310-DJA

 4                 Plaintiff,
                                                       Proposed Findings and Order on Stipulation
 5                         v.                          to Continue Preliminary Hearing

 6   DAVID ANDRE WEAVER,

 7                 Defendant.

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11   1.     The preliminary hearing in this matter currently is scheduled for September 14, 2020 at

12          4:00 p.m.

13   2.     Because of the COVID-19 public health emergency and the resulting various closures,

14          resource limitations, and social distancing guidelines, and because a continuance will

15          allow defendant to plead guilty to a related criminal information, good cause exists to

16          extend the deadline for the preliminary hearing by 21 days pursuant to Federal Rule of

17          Criminal Procedure 5.1(d).

18   3.     The defendant is in custody but consents to the continuance.

19   4.     The time from September 14, 2020 through the continued hearing date is excludable under

20          the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), which provides

21          that the Court may exclude time arising from a continuance upon finding that the ends of

22          justice served by granting the continuance outweigh the best interest of the defendant and

23          the public in a speedy trial. Here, the ends of justice served by granting the continuance

24          outweigh the best interest of the defendant and the public in a speedy trial.

25

26
            Case 2:20-mj-00310-DJA Document 18 Filed 09/02/20 Page 5 of 5



 1   5.    The time from September 14, 2020 through the continued hearing date is excludable in

 2         computing the time within which the indictment must be filed pursuant to the Speedy Trial

 3         Act, Title 18, United States Code, Section 3161(b), considering the factors under Title 18,

 4         United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 5   6.    The time from September 14, 2020 through the continued hearing date is excludable in

 6         computing the 90-day speedy trial clock imposed by the Speedy Trial Act, Title 18, United

 7         States Code, Section 3161(c), considering the factors under Title 18, United States Code,

 8         Section 3161(h)(7)(A) and (B)(i) and (iv).

 9   7.

10         THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the above-

11   captioned matter currently scheduled for September 14, 2020, be vacated and continued to

12   September 28, 2020, at2020
     ____________________, 4:00 at
                                p.m.  in Courtroom 3A.
                                   ___________.

13
                       2nd
14                                 September, 2020.2020.
           DATED this _____ day of ______________,

15

16                                                      _______________________________
                                                        HONORABLE DANIEL J. ALBREGTS
17                                                      United States Magistrate Judge

18

19

20

21

22

23

24

25
                                                    2
26
